 1   Daniel J. Williams, Esq. (SBN 222841)
 2
     LAW OFFICES OF DANIEL J. WILLIAMS
     3990 Old Town Ave., Suite 200-A
 3   San Diego, CA 92110
 4   (619) 259-0285; Email: djw2esq@gmail.com
     Attorneys for Plaintiffs TIFFANY TRIEBESS AND RYAN TRIEBESS
 5
 6   David S. Osterman (pro hac vice)
     GOLDBERG SEGALLA
 7   902 Carnegie Center, Suite 100
 8   Princeton, NJ 08540-6530
     Telephone: (609) 986-1310
 9
     Fax: (609) 986-1301 Email: dosterman@goldbergsegalla.com
10   Attorneys for Defendants L BRANDS, INC., VICTORIA’S SECRET BEAUTY
     COMPANY, VICTORIA’S SECRET STORES, LLC, VICTORIA’S SECRET
11
     STORES BRAND MANAGEMENT, INC.
12
     Catharine A. Ching, Esq. (SBN 139963)
13
     LAW OFFICES OF JOHN A. BIARD
14   11070 White Rock Rd., #200
15
     Rancho Cordova, CA 95670
     Main (916) 638-6610; Fax (855) 631-5920;
16   Direct (916) 638-6662 E-mail: cching@travelers.com
17   Attorneys for Defendant, ALENE CANDLES, LLC, L BRANDS, INC., VICTORIA’S
     SECRET BEAUTY COMPANY, VICTORIA’S SECRET STORES, LLC,
18   VICTORIA’S SECRET STORES BRAND MANAGEMENT, INC.
19
                           UNITED STATES DISTRICT COURT
20
                          EASTERN DISTRICT OF CALIFORNIA
21
22   TIFFANY TRIEBESS; RYAN TRIEBESS, Case No.: 2:18-CV-02652-JAM-EFB
              Plaintiff,
23
     vs.                              [Originally Filed in Placer County Superior
24                                    Court, Case No. SCV 0041424]
25
     L1 BRANDS, INC; VICOTRIA SECRET
     BEAUTY CO, DIST; VICTORIA'S      ORDER REGARDING JOINT
26   SECRET STORES, LLC; VICOTRIA'S   STIPULATION TO CONTINUE
27   SECRET STORES BRAND              PRETRIAL AND TRIAL DEADLINES
     MANAGEMENT, INC; AND DOES 1      (AS MODIFIED BY THE COURT)
28   THROUGH 20,
              Defendants.

                                                1
             [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE PRETRIAL AND TRIAL DEADLINES
                                                                 CASE NO. 2:18-CV-02652-JAM-EFB
 1
 2         Upon consideration of the parties’ Stipulation to Continue Pretrial and Trial
 3   Deadlines, and good cause appearing therefor,
 4         IT IS HEREBY ORDERED (AS MODIFIED BY THE COURT) that the pretrial
 5   and trial deadlines be continued as follows:
 6
 7                                       Current Deadline                Continued Date
 8      Expert Disclosure                      2/03/20                        4/6/20
        deadline
 9
        Supplemental/Rebuttal                  2/17/20                        5/4/20
10      Expert Disclosure
        deadline
11
        Discovery cutoff                       3/02/20                        5/4/20
12      Dispositive Motion Filing              3/24/20                        6/16/20
13      deadline
        Dispositive Motion                4/21/20 1:30 p.m.            7/14/20 @ 1:30 p.m.
14      Hearing
15      Joint Pretrial Statement                5/8/20                        8/14/20
        due
16
        Final Pre-Trial                    5/15/20 11 a.m.             8/21/20 at 10:00 a.m.
17      Conference
18      Trial                             6/22/20 9:00 a.m.            9/28/20 at 9:00 a.m.
19
20
     Dated: 1/13/2020                               /s/ John A. Mendez_____________
21                                                  United States District Court Judge
22
23
24
25
26
27
28




                                                  2
               [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE PRETRIAL AND TRIAL DEADLINES
                                                                   CASE NO. 2:18-CV-02652-JAM-EFB
